Citation Nr: 0308296	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
hips.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which denied service connection for osteoarthritis of the 
hips.  In October 1997, the veteran and his spouse testified 
at a hearing at the RO.  

In February 1999, the Board remanded the matter to the RO for 
the purpose of affording the veteran the opportunity to 
attend a Board hearing, as he had requested.  In January 
2003, the veteran testified before the undersigned Veterans 
Law Judge at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was treated for bilateral hip pain in 
service.  

2.  He was diagnosed with osteoarthritis of the hips 
approximately two years after service separation.  


3.  The medical evidence of record establishes that his 
current osteoarthritis of the hips had its onset during his 
period of active service.


CONCLUSION OF LAW

Osteoarthritis of the hips was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under the VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of applicable legal 
provisions via the rating decision on appeal, as well as 
subsequent statements of the case.  Thus, the Board finds 
that VA has substantially satisfied its duties to notify the 
veteran under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  In any event, given the favorable 
outcome of this appeal, any defect in notice would not 
prejudice the veteran in this instance.

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  
There is no indication of relevant, outstanding records, and 
the RO has obtained a VA medical opinion regarding the issue 
on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran have been 
fulfilled to the extent necessary.  




I.  Factual Background

At his March 1983 service enlistment medical examination, the 
veteran's musculoskeletal system was normal on clinical 
evaluation.  On a report of medical history, no pertinent 
complaints were noted.  

In-service medical records show that the veteran was treated 
on numerous occasions for low back pain, occasionally 
radiating to the lower extremities.  

In March 1992, the veteran was referred for examination in 
connection with his complaint of a three-year history of 
bilateral hip pain; the provisional diagnosis was bilateral 
trochanter bursitis.  On more in depth examination in the 
military medical clinic, the veteran indicated that his hip 
pain was worse with nonweight bearing activities or prolonged 
standing.  He also reported a painful popping in his hips 
when "flutter kicking."  Physical examination revealed no 
limitation of motion of the hips, but there was tenderness to 
palpation over the trochanter area.  It was noted that X-rays 
of the hips taken previously had been interpreted as normal.  
The assessment was lax ligaments versus capsule inflammation.  
The veteran was advised to rest, take Motrin, and seek 
follow-up care as needed.  

At his April 1993 service separation medical examination, the 
veteran reported a history of recurrent low back pain.  No 
other pertinent complaints were recorded.  

In December 1993, the veteran submitted an application for VA 
compensation benefits, including service connection for 
recurrent low back pain, occasionally radiating to the lower 
extremity.  In connection with his claim, the veteran 
underwent VA medical examination in January 1994.  After 
examining the veteran, the examiner diagnosed chronic 
lumbosacral sprain.  By April 1994 rating decision, the RO 
granted service connection for chronic lumbosacral strain and 
assigned an initial 40 percent rating.  

In July 1995, the veteran again underwent VA medical 
examination to determine the current severity of his service-
connected low back disability.  On examination, he reported 
constant low back pain, as well as bilateral hip pain.  He 
indicated that he had not had his hips X-rayed, nor had he 
been diagnosed as having a hip disability.  On examination, 
range of motion of the veteran's hips was normal, although 
the examiner noted tenderness and pain over both hips.  The 
diagnoses included possible early arthritis, both hips.  

VA clinical records show that in August 1995, the veteran was 
seen in connection with his complaints of bilateral hip pain.  
It was noted that he had osteoarthritis in both hips.  

At a September 1995 personal hearing, the veteran indicated 
that he had had bilateral hip pain for years which had been 
worsening.  He indicated that he had recently been diagnosed 
as having arthritis in both hips and had been advised that 
the condition may be related to his service-connected low 
back disability.  

In an October 1995 letter, the veteran's private physician 
indicated that he had recently examined the veteran and 
reviewed X-ray films which showed mild degenerative changes 
in the hips.  

On VA medical examination in May 1996, the veteran indicated 
that he had had painful hips for the past five years.  He 
noted that he had a low back disability and felt that his hip 
disability may have developed as a result of favoring his 
back.  The examiner noted that X-rays of the right and left 
hip performed in July 1995 showed early osteoarthritic 
changes.  The diagnosis was osteoarthritis of the right and 
left hips.  

Subsequent VA and private clinical records show continued 
treatment for bilateral hip pain.  In a January 1997 
treatment note, the veteran's private physician attributed 
the veteran's degenerative joint disease of the hips to wear 
and tear from years of increased stress on the hip joints.  

At an October 1997 personal hearing, the veteran indicated 
that he had developed bilateral hip pain in service and that 
it had been present since that time.  He noted that he had 
consistently participated in strenuous activities in service 
and had been told that his current arthritis was due to years 
of wear and tear of his hips.  He also indicated that he 
believed that his back disability may have aggravated his hip 
condition.  

On VA medical examination in February 1998, the veteran 
described the history of his bilateral hip pain, noting that 
it had begun in service.  The examiner noted that the veteran 
had been examined by VA in 1996, at which time bilateral hip 
pain was noted.  After examining the veteran and reviewing 
his medical history, the examiner diagnosed degenerative 
arthritis, bilateral hips.  He indicated that it was 
certainly as likely as not that the veteran's hip arthritis 
had its onset in service, particularly in light of the 
duration of his symptoms.  In a May 1998 Report of Contact, 
the examiner added that the veteran's bilateral hip arthritis 
was not related to his service-connected low back disability.  

In a December 2002 statement, an individual who served with 
the veteran indicated that beginning in approximately 1990, 
the veteran complained of persistent hip and joint pain.  

In January 2003, the veteran testified at a Board hearing at 
the RO.  He indicated that he developed hip pain in service 
which had continued to the present day.  He also described 
his how hip symptoms impacted his daily activities.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed within the presumptive period, but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c) (2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran contends that he developed osteoarthritis of the 
hips in service, as evidenced by his treatment for bilateral 
hip pain in service.  He notes that he has continued to 
experience pain in his hips since his separation from service 
and was diagnosed with osteoarthritis in July 1995, 
approximately two years after his separation from service.

As set forth above, the service medical records document 
complaints of bilateral hip pain in March 1992.  The veteran 
has also submitted lay evidence of his complaints of in-
service and post-service hip pain.  The post-service medical 
evidence confirms that in July 1995, approximately two years 
after service separation, early degenerative changes in the 
hips were identified on X-ray examination.  These findings 
have been confirmed on subsequent X-rays.  

In this case, although osteoarthritis in the hips was not 
diagnosed within the applicable presumptive period, the Board 
finds that the lay and medical evidence of record 
sufficiently documents symptoms attributable to 
osteoarthritis of the hips within the presumptive period, 
followed by a definitive diagnosis without unreasonable time 
lapse.  38 C.F.R. 3.307(c).  In other words, given the 
veteran's credible reports of continuous hip pain since 
service and the fact that degenerative changes were 
identified by X-ray within a relatively short period of time 
following the expiration of the applicable presumptive 
period, the Board finds that there is sufficient evidence of 
record to award service connection for osteoarthritis of the 
hips.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has also carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's osteoarthritis of the hips.  In that regard, 
although the record contains medical evidence discounting the 
veteran's theory of service connection on a secondary basis, 
the Board observes that in February 1998, a VA examiner 
diagnosed osteoarthritis of the hips and indicated that it 
was his belief that this condition had its onset during the 
veteran's active service.  The record contains no contrary 
medical opinion regarding the etiology of the veteran's 
osteoarthritis of the hips.  

Here, the Board observes that VA regulations provide that 
presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions are intended as liberalizations applicable when 
the evidence would not warrant service connection without 
their aid.  38 C.F.R. § 3.303(d) (2002).  In this case, given 
the February 1998 VA medical opinion, the Board finds that 
service connection would also be warranted on a direct basis.  

As noted above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for a veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the medical evidence set 
forth above, such a conclusion cannot be made in this case.  
The evidence is deemed to be in relative equipoise, and the 
veteran prevails in his claim of service connection for 
osteoarthritis of the hips.


ORDER

Entitlement to service connection for osteoarthritis of the 
hips is granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

